Title: To George Washington from Samuel Sterett, 13 December 1783
From: Sterett, Samuel
To: Washington, George


                        
                            Sir
                             13 December 1783
                        
                        The Trustees and Faculty of the University of the State of Pennsylvania view with peculiar joy the conclusion
                            of the war, and congratulate your Excellency on the establishment of Peace.
                        When they consider how many important interests were involved in the late Contest, they cannot suppress their
                            acknowledgments to your Excellency, under whose Auspices it has been so happily conducted.
                        In this arduous struggle for "Peace, Liberty, and Safety," the welfare of the Arts and Sciences was
                            intimately concerned; they trembled at the dangers that surrounded them, they crouded to your Standard for Safety, and in
                            you they have found aProtector.
                        Sensible of her obligations, and ambitious of enrolling your (justly celebrated) Name in the Catalogue of her
                            Sons, this University presents your Excellency with her highest honours, and joins the wreath of Science to the Laurels of
                            the Hero.
                        We shall deem ourselves honoured by your accepting this Testimony of our Gratitude and Estimation of your
                            literary merits; and we hope the rising generation under our care, when hereafter they shall see their names enrolled with
                            yours, will be fired with emulation to copy your distinguished virtues, and learn (from your example) to grow great in the
                            service of their Country. Long may you live to enjoy the sweets of that prosperity and peace which your arms under God
                            have given to America. We pray Heaven to reward you with its choicest blessings, & make you as happy in the shades of
                            retirement, as you have been illustrious in the field of Glory.

                    